924 F.2d 800
UNITED STATES of America, Appellee,v.Sherley A. SANDERS, Appellant.
No. 90-1726.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 13, 1990.Decided Feb. 5, 1991.

Appeal from the United States District Court for the Eastern District of Missouri;  William Hungate, District Court Judge.
James Delworth, Federal Public Defender, St. Louis, Mo., for appellant.
James Martin, Asst. U.S. Atty., St. Louis, Mo., for appellee.
Before GIBSON and BOWMAN, Circuit Judges, and HANSON,* Senior District Judge.
PER CURIAM.


1
Sherley A. Sanders appeals from the sentence imposed upon her after revocation of her probation.  She was sentenced to a term of three years imprisonment, and the sentence was entered following an earlier promise of the district court that on any revocation of probation she would be "gone for three years."    The district court did not apply the Sentencing Guidelines.


2
This court has recently held in United States v. Von Washington, 915 F.2d 390, 392 (8th Cir.1990) that when probation is revoked, the defendant must be sentenced in accord with the Guidelines, as required by 18 U.S.C. Secs. 3553(b) and 3565(a) (1988).  See also United States v. Smith, 907 F.2d 133 (11th Cir.1990).


3
Accordingly, we remand to the district court for resentencing.



*
 The HONORABLE WILLIAM C. HANSON, Senior United States District Judge for the Southern District of Iowa, sitting by designation